Citation Nr: 1629183	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-32 720			)	DATE
						)
						)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to April 15, 2011 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted entitlement to service connection for PTSD and assigned an initial rating of 50 percent.  In an April 2014 rating decision, the RO assigned an initial rating of 70 percent from April 15, 2011 forward. 

In October 2012, the Veteran testified at a videoconference hearing before the Board.  A transcript of the hearing has been associated with the electronic record.  In February 2016, the Veteran was notified that the Veterans Law Judge who presided at this hearing was no longer employed by the Board (due to retirement), and was informed of his options for another Board hearing.  In March 2015, the Veteran responded that he did not wish another hearing.  


FINDINGS OF FACT

1.  Prior to April 15, 2011, the Veteran's PTSD manifested in a mild disability causing sleep impairment, avoidance of large gatherings, limited social interactions with his mother and friends, and quickness to anger without deficiencies in mood, insight, judgment, or thought, or disorientation or an inability to function independently.  The Veteran's PTSD symptoms more closely approximated a severity of occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability, depression, anxiety, and insomnia, rather than deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.

2.  From April 15, 2011 forward, the PTSD resulted in deficiencies in most areas, including work, social relations, and mood, but has not been productive of total social and occupational impairment.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent prior to April 15, 2011 and in excess of 70 percent thereafter for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The Veteran's PTSD is rated as 50 percent disabling prior to April 15, 2011 and as 70 percent disabling thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

At a November 2010 VA examination, the Veteran reported nightmares two to three times per week, causing him to wake anxious and to have difficulty getting back to sleep.  He indicated that he does not like large gatherings, preferring smaller events and places such as restaurants and stores.  The Veteran was living with his mother, and he indicated that he has friends, one of whom he sees frequently.  He asserted that noise makes him anxious and that he gets angry very quickly.  He denied any sort of mood difficulties and phobic avoidance.
At the time of examination, the Veteran was alert and oriented to personal information, place, and time.  Insight was adequate, and affect and response latencies were normal.  Attention was adequate.  Immediate and recent memory were within normal limits.  The examiner noted that the Veteran's thoughts were logical and goal-directed without evidence of disorder in thought process and content.  The Veteran denied symptoms of depression, suicidal ideation or plan, and homicidal ideation or plan.  Speech was spontaneous, fluent, and grammatical.  There was no pressured speech, grandiosity, irritability, or restlessness.  The examiner indicated that the impairment was mild and assigned a GAF score of 60.  

At the April 2011 VA examination, the Veteran reported feeling like he wants to be left alone.  He reported sleeping for about four hours per night with nightmares about Vietnam occurring two to three times per week.  The Veteran endorsed intrusive thoughts, hyperarousal, aversion, anger/agitation, and feelings of depression and anxiety.   

The examiner noted that the Veteran was appropriately dressed and groomed, as well as alert and oriented to person, place, time, and situation.  He also exhibited normal eye contact.  The examiner documented slower speech than normal, but no thought disorder, hallucinations, delusions or impairment of long-term memory.  Mood was depressed and anxious.  The Veteran was pessimistic about his disability and the future, but he denied suicidal and homicidal ideation and plans.  Judgment and insight were fair.  Abstract reasoning ranged from fair to good.  His activities included fishing, and the Veteran reported avoiding social activities, especially when in large groups.  He stated that he lived with his mother and also got along well with his three adult children, and each of their mothers.  The examiner assigned a GAF score of 54.

A January 2014 VA examiner stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining 
effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control, such as unprovoked irritability with periods of violence.  Cognition was intact and insight and judgment were fair.  There were no hallucinations or thought disorder.  Mood was mildly depressed and anxious.  Affect was mood congruent.  The Veteran denied suicidal and homicidal ideation.  Finally, the examiner commented that the Veteran is socially impaired and has no social supports or friends, and no hobbies, mostly staying at home with his 91-year old mother.  The GAF score assigned was 50.

The Veteran seeks regular VA and private mental health treatment, but these treatment notes do not reflect symptoms more severe than those documented above.  Therefore, based on the above evidence, the Board determines that a rating in excess of 50 percent, prior to April 15, 2011 and in excess of 70 percent thereafter is not warranted for the Veteran's PTSD.  For the period prior to April 15, 2011, the Veteran's PTSD manifested in a mild disability causing sleep impairment, avoidance of large gatherings, limited social interactions with his mother and friends, and quickness to anger.  While a rating in excess of 50 percent contemplates impairment of social relationships and symptoms such as quickness to anger, the overall picture of the Veteran's disability prior to April 15, 2011 does not more closely approximate a rating in excess of 50 percent.  Specifically, the Veteran does not exhibit any impairment of mood, speech, insight, judgment, or thought, or the disorientation or an inability to function independently that are typical of a rating in excess of 50 percent.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, is not shown.  For these reasons, the Board finds that a rating in excess of 50 percent is not warranted for service-connected PTSD.   

Regarding the more recent time period, a rating in excess of 70 percent requires total occupational and social impairment, which the Veteran does not exhibit at any time during the appeal period.  While he has no social connections, as documented in treatment notes and examination reports and at his October 2012 hearing, the Veteran has a relationship with his mother and his children and their mothers and is able to engage with others if not in the form of an established relationship.  In addition, he has intact thought processes and cognition and is capable of performing activities of daily living, including maintaining personal hygiene and dressing appropriately.  In light of these facts, the Board determines that a rating in excess of 100 percent is not more closely approximated by the Veteran's symptoms from April 15, 2011 forward, and a rating in excess of 70 percent for PTSD is denied.

IV. Additional Considerations
 
The Board has considered the impact of the Veteran's PTSD on his employment.  The record shows that the Veteran is no longer employed, but does not indicate that his unemployment is due to service-connected disability.  Therefore, consideration of entitlement to total disability rating based on individual unemployability (TDIU) is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Moreover, the Board has considered whether the claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating under the schedule is adequate, and it is not necessary to refer the case for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, manifestations of the Veteran's PTSD are contemplated by the criteria in the rating schedule.  Therefore, referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor where applicable.





ORDER

Entitlement to an initial rating in excess of 50 percent prior to April 15, 2011 and in excess of 70 percent thereafter for PTSD is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


